The defendant was indicted for obstructing a public road by erecting and keeping across it a gate, without a license from the County Court. On "not guilty" pleaded, the jury found a special verdict: That a former owner of the land through which the road passes erected the gate in question; that, four years before the bill was found, that person sold and conveyed the land to the defendant, with the gate then standing; that the defendant did not at any time actually enter into the land, but that he leased the same to other persons, who entered and have occupied the land ever since as the tenants of the defendant, and have   (304) kept up the gate up to the finding of the bill, and that no license was ever given by the county court to any person to erect the gate.
On this verdict judgment was given for the defendant, and the Solicitor for the State appealed.
The person who erected the gate, and those who have kept it up and used it, are guilty of the offense charged in the indictment. But the defendant is not responsible for their acts, in which he had no participation by aiding in or procuring them to be done. Any person might abate the nuisance erected on the defendant's land, but he, merely as owner, is not more under an obligation to do so than any other citizen. If one cut a tree across the road on another's land, the owner of the land is not obliged to remove it, but the overseer of the road. The tenants who used the gate by keeping it closed and impeding the travel are, no *Page 230 
doubt, guilty. But a landlord is not answerable criminaliter for nuisances erected or continued by the lessee. To make one guilty of a crime, some personal agency or delinquency of his own is requisite.
PER CURIAM.                                                Affirmed.
Cited: S. v. Hunter, 27 N.C. 370; S. v. Whitfield, 30 N.C. 317.
(305)